Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items marked “A” consist of polyethylene bottles and the items marked “B” of steel hospital utensils similar to those the subject of Abstract 63400, the items marked “A” were held dutiable as follows: (1) The bottles holding less than % pint, imported subsequent to June 30, 1956, but prior to June 30, 1957, at 23 cents per gross; those imported subsequent to June 30, 1957, but prior to June 30, 1958, at 22 cents per gross; and those imported subsequent to June 30, 1958, at 21 cents per gross under the provision in paragraph 217, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), by similitude, under paragraph 1559, as amended by T.D. 53599; (2) the bottles holding not more than 1 pint and not less than % pint at three-fourths of 1 cent per pound under said paragraph 217, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476), by similitude; and (3) the bottles holding more than 1 pint at one-half of 1 cent per pound under said paragraph 217, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), supplemented by Presidential proclamation (T.D. 51898), by similitude. The items marked “B,” described on the invoices as “Urinflasehen mit Deckel,” were held classifiable as steel hospital utensils under the provision in paragraph 339, as modified by T.D. 54108, by similitude, as follows: Those imported subsequent to June 30, 1956, but prior to June 30, 1957, at 19 percent; those imported subsequent to June 30, 1957, but prior to June 30, 1958, at 18 percent; and those imported subsequent to June 30,1958, at 17 percent.